DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 10/25/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 was filed after the mailing date of the final office action on 4/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicants’ response filed 10/25/2021 amended claims 1 and 10 and cancelled claims 6 and 15.  Neither applicants’ amendments nor arguments addressed below 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deshimaru, US Patent Application Publication No. 2012/0277134 (hereinafter referred to as Deshimaru).  
Regarding claims 1-5, 7-14 and 16-18, Deshimaru discloses a lubricating oil composition for hybrid or electric vehicles (as recited in claim 1) (Para. [0001]) comprising:
2/s (as recited in component (a) of claim 1) (Para. [0050] and see Table 1),
(b) 600 ppm of phosphorus compound, such as, alkyl phosphate amine salt (as recited in component (b) of claim 1 and reads on claims 2-3) (Para. [0026]-[0027] and [0051]-[0053] and see Table 1),
(c) 0.01 to 5 mass% of a copper deactivator, such as, benzotriazole (as recited in component (c) of claim 1 and reads on claims 1 and 4-5) (Para. [0041]), and 
(d) 500 ppm of sulfur from a sulfur-containing compound, such as, an alkyl thiadiazole (as recited in component (d) of claim 1 and reads on claims 7-9) (Para. [0031]-[0032] and see Table 1), 
wherein the lubricating oil composition contains less than 50 ppm of metals and has a volume resistivity of 1.5 x 1011 (as recited in claim 1) (see Table 1).   
The difference between claim 1 and Deshimaru is that the range of nitrogen recited in component (c) of claim 1 encompasses and overlaps the range recited in claim 1.  
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
 
Regarding claims 10-14 and 16-18, see discussion above. 

Response to Arguments
Applicants’ response filed 3/15/2021 regarding claims 1-18 have been fully considered and are not persuasive.  
Applicants argue that Deshimaru does not disclose a concentration of nitrogen atoms as recited in component (c) of claim 1.  This argument is not persuasive.  Firstly, the claim as written has no minimum concentration level and therefore 0 ppm of a nitrogen-containing corrosion inhibitor would still read on the claims as instantly recited.  Secondly, Deshimaru explicitly discloses benzotriazole present in a concentration ranging from 0.01 to 5 mass% which based on the instant specification and the examples therein would read on the claims as instantly recited (see Example I-4).  This is further buttressed by applicants’ contentions of a large range for nitrogen content which clearly overlaps the range recited in the instant claims.    
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Applicants also argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  Also, Comparative Example 9 and Example 2 had almost identical results wherein Comparative Example 9 actually had better results in two of the three properties tested, including better oxidative test result.  The only difference between Inventive Example 2 and Comparative Example 9 is the type of sulfur EP additive used.
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific additive compounds present in very narrow concentrations which 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771